Citation Nr: 0015379	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  93 - 08 102	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to an effective date prior to January 10, 1992, 
for the grant of service connection for post-traumatic stress 
disorder.  

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	G. T. Reilly, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


The veteran served on active duty from March 1970 to October 
1971.

The Board of Veterans' Appeals decision of June 23, 1997, is 
being vacated because certain lay statements and other 
documents submitted by the appellant at his May 1997 
videoconference hearing held before the undersigned Member of 
the Board in Des Moine, Iowa, were not transferred to the 
Board by the RO, and were not before the Board at the time of 
its June 23, 1997, decision.  The certified issues and all 
evidence submitted in connection therewith, including the 
cited affidavits and lay statements submitted by the 
appellant at his May 1997 videoconference hearing, will be 
reviewed by the undersigned Member of the Board and a new 
decision will be entered as though the Board of Veterans' 
Appeals decision of June 23, 1997, had not been made.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



